Upon application for rehearing, the argument is advanced that under section 142 of our Constitution there can be only one circuit judge assigned to a circuit; and our attention has been directed by counsel for respondent to the case of State v. Butler, 70 Fla. 102, 69 So. 771, which we have carefully considered. The Florida court was there but construing section 8 of article 5 of the Constitution of that state in connection with section 35 as amended, all of which differ materially from the provisions of our Constitution, and we do not consider that case as authoritative here.
The question stressed upon this application was indirectly involved, but not directly treated by this court in State ex rel. Wilkinson v. Lane, 181 Ala. 646 (62 So. 31), and was briefed by counsel appearing amicus curiæ, as shown on page 649 of said report, and was directly presented and determined by the Arkansas court in State v. Martin,60 Ark. 343, 30 S.W. 421, 28 L.R.A. 153, cited in the dissenting opinion of Justice Ellis in State v. Hilburn, 70 Fla. 55,69 So. 784. We approve fully the holding in State v. Martin, supra, which is here directly in point, and consider the opinion in that case a complete answer to the contention of respondent's counsel upon this question.
As to the other matters argued by counsel for respondent upon their application, we content ourselves with what appears in the original opinion.
It results that the application for rehearing is overruled.